           Case 5:17-cv-01725-JLS Document 48 Filed 06/25/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     TRANSCONTINENTAL GAS PIPE LINE
     COMPANY, LLC,

                              Plaintiff,
                                                                            CIVIL ACTION
            v.                                                               NO. 17-1725

     PERMANENT EASEMENT FOR 1.02 ACRES
     AND TEMPORARY EASEMENTS FOR 1.65
     ACRES IN WEST HEMPFIELD TOWNSHIP,
     LANCASTER COUNTY, PENNSYLVANIA,
     TAX PARCEL NUMBER 3000462100000, et al,

                              Defendants.


                                    MEMORANDUM OPINION

Schmehl, J.         /s/ JLS                                             June 25, 2020

I.        BACKGROUND

            The instant motion arises out of the compensation portion of a condemnation action

     brought by Plaintiff Transco against the defendant landowners, the Adorers of the Blood of

     Christ, United States Province (“Adorers”). Transco condemned the Adorers’ property in

     order to construct and operated a natural gas pipeline. The condemnation itself is no longer at

     issue. Rather, the instant matter involves a determination of what amount of money

     represents just compensation for Transco’s taking of the Adorers’ property.

II.       DISCUSSION

            The Adorers argue that they may assert a claim in this compensation proceeding

     for monetary damages due to alleged violation of their rights under the Religious

     Freedom Restoration Act (“RFRA”). The Adorers assert that Transco’s condemnation

     and use of the property substantially burdens their exercise of religion, because they are a
      Case 5:17-cv-01725-JLS Document 48 Filed 06/25/20 Page 2 of 5




religious order that ascribes religious significance to the preservation of Earth’s natural

resources. ECF No. 42, ¶¶ 1-30. In response, Transco argues that the religious damages

being sought by the Adorers are beyond the scope of what is compensable in a

condemnation matter. After review of the briefing in this matter, I find that damages

under the RFRA are not recoverable in the compensation portion of a condemnation

action under the Natural Gas Act (“NGA”). Accordingly, the Adorers’ motion will be

denied.

          The Fifth Amendment of the United States Constitution guarantees that “just

compensation” shall be paid to a landowner when private property is taken for public use.

U.S. Const. amend. V. The Adorers argue that pursuant to the RFRA, they are entitled to

recover monetary damages for violation of their religious liberties in this condemnation

action as part of that “just compensation” guarantee. Specifically, the RFRA provides:

          A person whose religious exercise has been burdened in violation of this
          section may assert that violation as a claim or defense in a judicial
          proceeding and obtain appropriate relief against a government. Standing to
          assert a claim or defense under this section shall be governed by the
          general rules of standing under article III of the Constitution.

42 U.S.C. § 2000bb-1(c). However, the Third Circuit has recently held that the measure

of just compensation for takings such as the instant one under the Natural Gas Act must

be determined under state law. Tenn. Gas Pipeline Co., LLC v. Permanent Easement for

7.053 Acres, 931 F.3d 237, 255 (3d Cir. 2019) (holding that Pennsylvania substantive law

governs the “standard of measuring just compensation in condemnation proceedings”

under the NGA). Accordingly, in determining the amount of just compensation owed to




                                              2
       Case 5:17-cv-01725-JLS Document 48 Filed 06/25/20 Page 3 of 5




the Adorers in this matter, I must do so pursuant to the Pennsylvania Eminent Domain

Code, 26 Pa. C.S. §§ 701-716. 1

        The Pennsylvania Eminent Domain Code states that just compensation is “the

difference between the fair market value of the condemnee’s entire property interest

immediately before the condemnation and as unaffected by the condemnation and the fair

market value of the property interest remaining immediately after the condemnation and

as affected by the condemnation.” 26 Pa. C.S. § 702(a). Based upon this definition, the

religious liberties of a landowner clearly do not affect the fair market value of a property.

Under the standard of fair market value, “the owner is entitled to receive what a willing

buyer would pay in cash to a willing seller at the time of the taking.” Adelphia

Cablevision Assocs. of Radnor, L.P. v. Univ. City Hous. Co., 755 A.2d 703, 713-714 (Pa.

Super. Ct. 2000). “Loss to a property owner of ‘nontransferable values deriving from his

unique need for property or idiosyncratic attachment to it’ is treated as part of the burden

of common citizenship and is not generally compensated.” Id., quoting United States v.

564.54 Acres, 441 U.S. 506 (1979) (internal citations omitted).

        Further, Pennsylvania Eminent Domain Code provides for three very narrow

categories of consequential damages: 1) damages to property abutting the area of an

improvement resulting from change of grade of a road or highway; 2) permanent

interference with highway access; or 3) injury to surface support. 26 Pa. C.S. § 714. It is

clear that damage to religious liberties cannot fall under any of the categories of

consequential damages in Pennsylvania. Damage to religious liberties has nothing to do

with the loss in value of the property. Rather, this is something unique to the property


1
 Although Pennsylvania substantive law applies to the determination of just compensation, the Federal
Rules of Civil Procedure govern the procedure in this matter, specifically Rule 71.1.


                                                    3
      Case 5:17-cv-01725-JLS Document 48 Filed 06/25/20 Page 4 of 5




owner that cannot be compensated pursuant to eminent domain law in Pennsylvania.

Accordingly, monetary damages as contemplated by the RFRA are not recoverable as

part of the compensation proceeding in a condemnation action.

       In addition, Federal Rule of Civil Procedure 71.1, which controls condemnation

matters, strictly bars counterclaims. Specifically, Rule 71.1(e)(3) states “A defendant

waives all objections and defenses not stated in its answer. No other pleading or motion

asserting an additional objection or defense is allowed...” Courts have repeatedly upheld

Rule 71.1’s limitation on additional pleadings such as counterclaims. Therefore, the

Adorers’ claim for RFRA damages cannot be considered as a counterclaim in this matter.

       The Adorers attempt to circumvent Rule 71.1’s prohibition on counterclaims by

arguing that the RFRA is a “superstatute” and therefore supersedes Rule 71.1. However,

as pointed out by Transco, the RFRA only supersedes other federal laws when those laws

conflict with the guarantees contained in the RFRA. See Adorers of the Blood of Christ v.

Federal Energy Regulatory Commission, et al, 897 F.3d 187, 193 (3d Cir. 2018)

(explaining that while the “NGA would have to necessarily yield to RFRA if the two

statutes indeed conflicted,” the two statutes did not conflict.)

       Here, there is no conflict between the RFRA and Rule 71.1. RFRA provides that

an aggrieved party may assert a violation of the RFRA as a claim or defense in a “judicial

proceeding.” 42 U.S.C. § 2000bb-1(c). Rule 71.1 does not completely preclude the

Adorers from bringing their RFRA claim in any judicial proceeding; it merely bars them

from asserting RFRA violations as a counterclaim in the limited context of a

condemnation action. Accordingly, the Adorers cannot bring their RFRA claim in the

instant condemnation proceeding.




                                              4
        Case 5:17-cv-01725-JLS Document 48 Filed 06/25/20 Page 5 of 5




         I note that by ruling that the Adorers’ religious liberty damages are procedurally

  improper and therefore cannot be considered in the instant matter, I am not foreclosing

  their right under the RFRA to pursue such damages. As discussed above, RFRA provides

  that an aggrieved party may bring an action for damages under the RFRA in a judicial

  proceeding. Accordingly, the Adorers are free to raise their RFRA claim for monetary

  damages in a separate action. My ruling today is limited to barring this type of religious

  damages in an eminent domain proceeding.

III.   CONCLUSION

       For all the foregoing reasons, the Adorers’ claim for damages under the RFRA will

  be dismissed with prejudice and the Adorers shall not present any evidence relating to

  their alleged RFRA damages at the compensation trial in this matter.




                                               5
